Citation Nr: 1424647	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  12-00 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	American Legion 


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to October 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Veteran testified before the undersigned at a June 2012 Board hearing at the RO in Wichita, Kansas.  A transcript is associated with the claims file. 

The Board has reviewed all available evidence, including that found on Virtual VA and VBMS.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has not been afforded a VA examination.  Private treatment records confirm a diagnosis of hepatitis C.  Service treatment records show a January 1974 notation indicating the Veteran was "worried about hepatitis."  An October 1976 service treatment record shows the Veteran was given crutches upon complaining of joint pain.  This record is consistent with the Veteran's account of experiencing hip pain and being placed on crutches following injection by an air gun while in service.  The record crosses the low threshold for triggering VA's duty to obtain an examination.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

At the June 2012 hearing, the Veteran indicated that his private physician Dr. Boles indicated that his hepatitis C may be related to service.  See Hearing Transcript, p. 8.  It is unclear to the Board whether this opinion was verbal or in writing.  A medical opinion suggesting a correlation between the Veteran's hepatitis C and his time in service has not been associated with the claims file.  Since additional development is being undertaken, he should be provided an opportunity to submit an opinion in support of his claim.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that VA is not in possession of a nexus opinion from Dr. Boles or any other private physician.  Ask the Veteran to submit any additional relevant private treatment records, including any copy of any medical opinion concerning his hepatitis C, or to identify the private medical care provider that authored any written medical opinion regarding his hepatitis C, and to furnish signed authorizations for release of these identified records.

If any requested records are unavailable, advise the Veteran of that fact, tell him of the efforts made to obtain the records, and of what additional actions will be undertaken.

2.  Then, schedule the Veteran for a VA examination to determine the likely etiology of his hepatitis C.  The claims folder, including this remand, must be sent to the examiner for review.

The examiner should determine whether it is as least as likely as not (50 percent or greater probability) that the Veteran's hepatitis C is related to service.  

The Veteran's reports of his symptoms and history should be taken into account.

The examiner should specifically address the significance of the January 8, 1974, service treatment record noting the Veteran's concern about hepatitis.   

Although there is nothing concerning hepatitis in the service treatment record dated October 26, 1976, the examiner should discuss the relevance, if any, of the Veteran's complaints of joint pain.  

The examiner must explain the rationale for all opinions given.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case, then return the case to the Board, if otherwise in order.

	(CONTINUED ON NEXT PAGE)


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



